Citation Nr: 1002585	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.	Entitlement to an initial compensable evaluation for 
left ear hearing loss.

3.  Entitlement to service connection for right ear 
hearing loss.

4.  Entitlement to an increased (compensable) evaluation 
for pterygium, postoperative.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of entitlement to an increased rating for left ear 
hearing loss and entitlement to service connection for right 
ear hearing loss are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating allowed 
under Diagnostic Code 6260.

2.  Pterygium, postoperative is manifested by dryness and 
matting of the eye that most nearly approximates active 
conjunctivitis.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009).

2.  A 10 percent rating is warranted for pterygium, 
postoperative.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 
6018, 6034 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A June 2007 letter notified the Veteran of the evidence 
required to substantiate his claims for service connection 
for hearing loss and tinnitus and his claim for an increased 
rating for postoperative pterygium, right eye.  The June 2007 
letter advised the Veteran what evidence VA was responsible 
for obtaining and what evidence VA would attempt to obtain on 
his behalf.  This letter explained how disability ratings and 
effective dates are determined.  

The September 2007 rating decision granted service connection 
for left ear hearing loss and tinnitus.  In April 2008, the 
Veteran submitted a notice of disagreement with the initial 
ratings assigned for left ear hearing loss and tinnitus.  The 
RO did not provide the Veteran with additional notice of the 
evidence required to substantiate his claims for higher 
initial ratings.  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a 
Statement of the Case (SOC).  Id.  The RO issued an SOC in 
July 2008 that advised the Veteran of the pertinent laws and 
regulations and the reasons for the decision.  

The RO made reasonable efforts to assist the Veteran with the 
development of the claims being decided.  The service 
treatment records and pertinent post-service medical records 
were obtained and associated with the claims file.  The 
Veteran has been afforded VA examinations for his 
disabilities.

The Board finds that all necessary development and 
notification has been accomplished with respect to the claims 
being decided, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Analysis of Claims

A. Legal Criteria -  Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the level of 
current impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. 
§ 4.1 (2009).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Increased rating for tinnitus

The Veteran seeks an evaluation in excess of 10 percent for 
service-connected tinnitus.

Tinnitus is rated according to criteria set forth in 
Diagnostic Code 6260.  A 10 percent evaluation is assignable 
for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit). In Smith v. Nicholson, 451 
F.3d. 1344 (2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  
Diagnostic Code 6260 provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  According to Note 2 to 
Diagnostic Code 6260, a single evaluation is assigned for 
tinnitus, whether perceived in one ear, both ears or in the 
head.  

Therefore, the claim for a higher rating for tinnitus, 
whether the Veteran seeks higher than 10 percent in one ear, 
or separate 10 percent ratings for each ear must be denied 
under Diagnostic Code 6260.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.	Pterygium, right eye

The September 2007 rating decision continued a non-
compensable evaluation for right eye pterygium, pursuant to 
Diagnostic Code 6034.  

Diagnostic Code 6034 provides that pterygium is evaluated 
based on visual impairment, disfigurement (diagnostic code 
7800), conjunctivitis (diagnostic code 6018), etc., depending 
on the particular findings.  38 C.F.R. § 4.79, Diagnostic 
Code 6034 (2009).  

Impairment of Central Visual Acuity is rated according to 
Diagnostic Codes 6064, 6065 and 6066.  

Conjunctivitis is evaluated according to Diagnostic Code 
6018.  A 10 percent rating is assignable for active 
conjunctivitis with objective findings, such as red thick 
conjunctivae, mucuous secretion, etc.).  Inactive 
conjunctivitis is to be evaluated based on residuals, such as 
visual impairment and disfigurement.  38 C.F.R. § 4.79, 
Diagnostic Code 6018 (2009).

The Veteran had a VA examination in August 2007.  The 
examiner indicated that the claims folder was reviewed.  The 
examination report reflects that the Veteran underwent 
excisions of a right eye pterygium in December 1958 and 
September 1959.   The Veteran reported that his right eye 
occasionally mats up and feels tired.  He reported that he 
used Visine almost daily.

The examiner noted near corrected visual acuity of 20/25+/-1 
and far corrected visual acuity of 20/30-2 in the right eye.  
There was no diplopia. Visual fields were full to count 
fingers.  The conjunctiva and sclera were quiet in both eyes.  
There was minimal scarring nasal with some vessels inferior 
nasal in the right eye.  The VA examiner diagnosed history of 
pterygium excision, times two right eye.  The examiner noted 
minimal corneal scarring and inferior vascularization.  The 
examiner also diagnosed mechanical ptosis due to brow ptosis 
and dermatochalasis left eye greater than right, 
pseudophakia, both eyes, inferior scleral show, right eye 
greater than left and dry eye symptoms right eye greater than 
left.

Records from a private ophthalmologist reflect treatment for 
non-proliferative diabetic retinopathy and diabetic macular 
edema.  The records do not contain findings regarding the 
Veteran's right eye pterygium.

The above evidence establishes that the manifestations of 
right eye pterygium include dry eye symptoms, treated daily 
with eyedrops, and matting and tiredness of the eye.  As 
noted, the rating criteria of diagnostic code 6034 provide 
that pterygium may be evaluated based on visual impairment or 
conjunctivitis.  These manifestations most nearly approximate 
the criteria for a 10 percent evaluation under the rating 
criteria pertaining to conjunctivitis.  Accordingly, a 10 
percent rating is granted for right eye pterygium.  

The Board has also considered whether a rating higher than 10 
percent is assignable under the rating criteria for visual 
impairment.  A higher rating is not available under those 
criteria, as the examination findings do not demonstrate 
visual impairment or impaired visual fields that warrant an 
evaluation in excess of 10 percent.

For the foregoing reasons, a 10 percent rating is granted for 
right eye pterygium, pursuant to Diagnostic Code 6034.  



D. Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the claimed disabilities, alone, cause 
marked interference with employment (beyond that contemplated 
in the evaluation assigned) or necessitate frequent periods 
of hospitalization.  Accordingly, the Veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for tinnitus is denied.

A 10 percent rating is granted for pterygium, post-operative, 
subject to regulations governing the payment of monetary 
benefits.


REMAND

Additional development is necessary with respect to the 
Veteran's claims for an increased rating for service-
connected left ear hearing loss and service connection for 
right ear hearing loss.

The Veteran's hearing loss disability has been evaluated 
pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2009).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  

The Veteran had a VA audiological examination in August 2007.  
With regard to the Veteran's left ear hearing loss,  the 
examination report included audiological findings at the 
specified thresholds of 1,000, 2000, 3000 and 4000 Hertz.  
The examination report noted speech discrimination scores for 
the left ear of 88 percent at 75 and 80 decibels and 78 
percent at 70 decibels.  The RO rated the Veteran's hearing 
based upon the 88 percent speech discrimination score.  The 
Board notes that the evaluation obtained using the puretone 
threshold average and the three different speech 
discrimination scores from the August 2007 is the same.  
However, in the interest of clarity and in fairness to the 
Veteran, a new VA audiological examination is necessary to 
obtain current findings.

The August 2007 examination did not include sufficient 
findings to determine whether the Veteran currently has 
hearing loss in the right ear as defined by § 3.385.  The 
examination provided audiometric thresholds at 1500, 2000 and 
3000 Hertz.  There were no audiometric thresholds recorded 
for frequencies of 1000 and 4000 Hertz.  Moreover, while the 
examiner opined that right ear hearing loss is not related to 
service, the examiner did not provide a rationale for the 
opinion.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided. 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the 
foregoing, on remand, the Board finds that a new VA 
audiological examination is necessary.    


Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
audiological examination.  The claims 
folder should be forwarded to the examiner 
for review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.

2.  The examiner should evaluate the 
hearing in both ears.  The examination 
report should provide audiological 
thresholds at frequencies of 1000, 2000, 
3000 and 4000 Hertz speech discrimination 
scores, according to the Maryland CNC 
test.

3.  For the claimed disability of right 
ear hearing loss, the examiner should 
indicate whether the Veteran has hearing 
loss of the right ear according to the 
criteria set forth in  38 C.F.R. § 3.385.  
The examiner should provide an opinion as 
to whether right ear hearing loss is at 
least as likely as not (50 percent or 
greater likelihood) related to acoustic 
trauma and hearing loss that was noted 
during service.  The examiner should 
provide a detailed rationale, with 
references to the record, for the opinion.

4.  Following the completion of the 
requested actions, the RO should then 
readjudicate the Veteran's claims.  If the 
benefits on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


